COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 OSCAR ACEVES,                                 '
                                                              No. 08-14-00008-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                          Criminal District Court No. 1
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                            State.
                                               '              (TC# 20130D03107)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until June 12, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before June 12, 2014.

       IT IS SO ORDERED this 23rd day of April, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.